 



Exhibit 10.30
AGREEMENT
     This INDEMNITY AGREEMENT made and entered into this                     
day of                     , 2008, by and between The Corporate Executive Board
Company, a Delaware corporation (the “Company”), and                     (the
“Indemnitee”). This Agreement supercedes any prior indemnity agreements entered
into between the Company and the Indemnitee.
      WHEREAS, the Board of Directors has determined that the ability to attract
and retain qualified persons as directors, officers, and designated executives
is critical to the best interests of the Company and, accordingly, the Company
should act to assure such persons that there will be insurance and
indemnification to protect against the tendency of increased litigation and
other challenges by stockholders and others against officers, directors, and
designated executives of companies; and
      WHEREAS, the Company has adopted provisions in its Certificate of
Incorporation and By-laws providing for indemnification of its officers,
directors, and designated executives to the fullest extent permitted by
applicable law, and the Indemnitee has been serving and continues to serve as a
director or officer or designated executive of the Company in part in reliance
on such provisions; and
      WHEREAS, Section 145 of the General Corporation Law of the State of
Delaware, sets forth certain provisions relating to the mandatory and permissive
indemnification of officers, directors, and designated executives (among others)
of a Delaware corporation by such corporation is specifically not exclusive of
other rights to which those indemnified thereunder may be entitled under any
charter, by-law, agreement, contract, vote of stockholders or disinterested
directors, or pursuant to the direction (howsoever embodied) of any court of
competent jurisdiction or otherwise; and
      WHEREAS, in order to provide Indemnitee with contractual assurance that
the protection set forth in the Certificate of Incorporation and By-laws will be
available to Indemnitee, the Company has determined, after due consideration and
investigation of the terms and provisions of this Agreement and the various
other options available to the Company and the Indemnitee in lieu hereof, that
the following Agreement is not only reasonable and prudent but necessary to
promote and ensure the best interests of the Company and its stockholders.
      NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and the Indemnitee do hereby covenant and agree as
follows:
      SECTION 1. Service by the Indemnitee. The Indemnitee will serve and/or
continue to serve as an officer or director or designated executive or
designated executive or designated executive of the Company faithfully and to
the best of his ability so long as such Indemnitee is duly elected or qualified
in accordance with the provisions of the By-laws of the Company or until such
time as such Indemnitee tenders his resignation in writing. The Indemnitee may
at any time and for any reason resign from such position (subject to any other
contractual obligation or other obligation imposed by operation of law). Nothing
in this Agreement shall confer upon the Indemnitee the right to continue in the
employ of the Company or affect the right of the Company to terminate the
Indemnitee's employment at any time in the sole discretion of the Company, with
or without cause.

71



--------------------------------------------------------------------------------



 



      SECTION 2. Indemnification in Proceedings Other than Those by or in the
Right of the Company. The Indemnitee shall be entitled to the indemnification
rights provided in this Section if Indemnitee is a party or is threatened to be
made a party to any Proceeding (other than an action by or in the right of the
Company) by reason of the fact that such Indemnitee is or was an officer or
director or designated executive of the Company, or is or was an officer or
director or designated executive of the Company serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of anything done or not done by such Indemnitee in any such capacity.
Pursuant to this Section, the Indemnitee shall be indemnified against all
Expenses (defined below), judgments, penalties, Fines (defined below),
liabilities and losses actually and reasonably incurred by such Indemnitee in
connection with such Proceeding, so long as such Indemnitee acted in Good Faith
(defined below) and in a manner reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal action or
Proceeding, had no reasonable cause to believe such Indemnitee’s conduct was
unlawful.
      SECTION 3. Indemnification in Proceedings by or in the Right of the
Company. The Indemnitee shall be entitled to the indemnification rights provided
in this Section if such Indemnitee was or is a party or is threatened to be made
a party to any Proceeding brought by or in the right of the Company to procure a
judgment in its favor by reason of the fact that such Indemnitee is or was an
officer of the Company, or is or was an officer of the Company serving at the
request of the Company as a director, officer, designated executive, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, or by reason of anything done or not done by
such Indemnitee in any such capacity. Pursuant to this Section, the Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by
such Indemnitee in connection with the defense or settlement of such Proceeding
so long as such Indemnitee acted in Good Faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, that no such indemnification shall be made in respect of any claim,
issue, or matter as to which the Indemnitee has been adjudged to be liable to
the Company, unless and only to the extent that the Court of Chancery of the
State of Delaware or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to Indemnification for such Expenses as the court shall deem
proper.
      SECTION 4. Prohibited Indemnification. No indemnification pursuant to this
Agreement shall be paid by the Company on account of:
      (a) Indemnitee’s conduct that is finally adjudged to have been knowingly
fraudulent or to constitute willful misconduct;
      (b) any Proceeding in which judgment is rendered against the Indemnitee
for an accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law;
      (c) conduct for which payment is actually made to the Indemnitee under a
valid and collectible insurance policy or under a valid and enforceable
indemnity clause, by-law or agreement, except in respect of any indemnity
exceeding the payment under such insurance, clause, by-law or agreement;
      (d) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Company and the Indemnitee have been advised that the Securities and
Exchange Commission believes that (i) indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable and (ii) claims for indemnification should be submitted to the
appropriate court for adjudication); or

72



--------------------------------------------------------------------------------



 



      (e) any proceeding (or part thereof) by the Indemnitee against the Company
or its directors, officers, employees, or other indemnitees, unless (1) such
indemnification is expressly required to be made by law, (2) the proceeding was
authorized by the Board, (3) such indemnification is provided by the Company, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law, (4) to establish or enforce a right to indemnify under this
Agreement or any other agreement or insurance policy or under the Company’s
Certificate of Incorporation or By-laws now or hereafter in effect or (5) the
Proceeding is instituted after a Change in Control (other than a Change in
Control approved by a majority of the directors on the Board who were directors
immediately prior to such Change in Control).
      SECTION 5. Partial Indemnification. If the Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, penalties, Fines, liabilities or losses
actually and reasonably incurred by such Indemnitee in connection with a
Proceeding described in Section 2 or 3, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion of such Expenses, judgments, penalties, Fines, liabilities and losses
actually and reasonably incurred by him to which the Indemnitee is entitled.
      SECTION 6. Determination of Entitlement to Indemnification.
      (a) Any indemnification under Sections 2 and 3 of this Agreement (unless
ordered by a court) shall be made by the Company only as authorized in the
specific case upon a determination (in accordance with this Section 6) that
indemnification of the Indemnitee is proper in the circumstances because such
Indemnitee has met the applicable standard of conduct set forth in Section 2 or
3, as the case may be. A determination of entitlement to indemnification shall
be made by (i) the Board of Directors of the Company by a majority vote of
Disinterested Directors, whether or not such majority constitutes a quorum; (ii)
if the Board of Directors by the majority vote of Disinterested Directors so
directs or if there are no Disinterested Directors, by Independent Counsel
(defined below) in a written opinion to the Board of Directors, a copy of which
shall be delivered to the Indemnitee; or (ii) the stockholders of the Company.
The Independent Counsel shall be selected by the Board of Directors and approved
by the Indemnitee. Upon failure of the Board so to select such Independent
Counsel or upon failure of the Indemnitee so to approve, such Independent
Counsel shall be selected upon application of Indemnitee by the Chancellor of
the State of Delaware or such other person as the Chancellor shall designate to
make such selection.
      (b) Notwithstanding anything in the foregoing to the contrary, to the
extent that the Indemnitee has been successful, on the merits or otherwise, in
defense of any Proceeding referred to in Sections 2 and 3, or in defense of any
claim, issue or matter therein, including, without limitation, the dismissal of
any action without prejudice, or if it is ultimately determined that the
Indemnitee is otherwise entitled to be indemnified against Expenses, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by him in connection therewith, without the necessity of authorization
in the specific case.
      (c) A determination of entitlement to indemnification shall be made by
written request of the Indemnitee. The request shall include documentation or
information which is necessary for such determination and which is reasonably
available to the Indemnitee, and shall include a statement that the Indemnitee
has met the applicable standard of conduct set forth in Section 2 or 3 of this
Agreement, as the case may be. Promptly upon receipt of the Indemnitee’s request
for indemnification, the Secretary of the Company shall advise in writing the
Board of Directors or such other person or persons empowered to make the
determination of entitlement to indemnification that the Indemnitee has made a
written request for indemnification. A determination of entitlement to
indemnification shall be made promptly thereafter and not later than 65 days
after receipt by the Company of a written request.

73



--------------------------------------------------------------------------------



 



      (d) If it is determined that the Indemnitee is entitled to all or part of
the indemnification with respect to which the Indemnitee has made a request, the
amount of the indemnification to which the Indemnitee is entitled shall be paid
in full within 90 days after receipt by the Company of the written request for
indemnification.
      (e) Any Expenses incurred by the Indemnitee in connection with his request
for indemnification hereunder shall be borne by the Company. The Company hereby
agrees to indemnify the Indemnitee for any such Expense and agrees to hold the
Indemnitee harmless therefrom irrespective of the outcome of the determination
of the Indemnitee's entitlement to indemnification. If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such person
shall reasonably prorate such partial indemnification among such claims, issues
or matters.
      SECTION 7. Presumptions and Effect of Certain Proceedings. Upon making a
written request for indemnification, the Indemnitee shall be presumed to be
entitled to indemnification hereunder and the Company shall have the burden of
proof in the making of any determination contrary to such presumption. The
person or persons empowered to make the determination of entitlement to
indemnification shall within 65 days after receipt by the Company of the
request, specifically determine that the Indemnitee is so entitled, unless it or
they make a determination that (i) sufficient evidence exists to rebut the
presumption that the Indemnitee has met the applicable standard of conduct set
forth in Section 2 or 3 hereof, as the case may be or (ii) that the request
relates to one of the matters with respect to which Section 2 of this Agreement
prohibits indemnification. The termination of any Proceeding described in
Section 2 or 3 by judgment, order, settlement conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Indemnitee did not meet the applicable standard of conduct set forth in
Section 2 or 3 or otherwise adversely affect the rights of the Indemnitee to
indemnification except as may be provided herein.
      SECTION 8. Advancement of Expenses.
      (a) If so requested by the Inedmnitee, all Expenses incurred by the
Indemnitee in defending or investigating a Proceeding shall be paid by the
Company, in advance of the final disposition of the Proceeding, provided that if
and to the extent the Company determines upon advice of counsel that Indemnitee
would not be permitted to be so indemnified under applicable law, the Company
shall be entitled to be reimbursed by Indemnitee (who hereby agrees to, and
shall, reimburse the Company) for all such amounts theretofore paid in
connection with the Proceeding then in question. Such Expenses shall be paid in
full within 20 days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such advance or advances from time to
time. Upon making a request for advancement of expenses, the Indemnitee shall be
presumed to be entitled to the advancement hereunder and the Company shall have
the burden of proof in the making of any determination contrary to such
presumption. The Indemnitee’s entitlement to such Expenses shall include those
incurred in connection with any Proceeding by the Indemnitee seeking an
adjudication or award in arbitration pursuant to this Agreement. Such statement
or statements shall reasonably evidence the Expenses incurred by him in
connection therewith and shall include or be accompanied by an undertaking by or
on behalf of the Indemnitee to repay such amount if it is ultimately determined
that the Indemnitee is not entitled to be indemnified against such Expenses by
the Company as provided by this Agreement or otherwise. Indemnitee's undertaking
to repay any such amounts is not required to be secured.

74



--------------------------------------------------------------------------------



 



      (b) In the case of a suit brought by the Company to recover an advancement
of expenses pursuant to the terms of an undertaking, the Company shall have the
burden of proof in showing that the Indemnitee is not entitled to such
advancement of expenses. The Company shall be entitled to recover such Expenses
upon a final adjudication that the Indemnitee (i) has not acted in Good Faith
and in a manner such Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, or (ii) with respect to any criminal action
or Proceeding, had reasonable cause to believe his conduct was unlawful.
      SECTION 9. Remedies of the Indemnitee in Cases of Determination not to
Indemnify or to Advance Expenses.
      (a) In the event that a determination is made under Section 6 of this
Agreement that the Indemnitee is not entitled to indemnification hereunder, or
if a request for indemnification is not paid in full within 90 days after
receipt by the Company of a written request for indemnification, or if Expenses
have not been paid in full within 20 days after receipt by the Company of a
statement requesting an advance of Expenses, the Indemnitee shall be entitled to
a final adjudication in any court of competent jurisdiction in the State of
Delaware of his entitlement to such indemnification or advance. Alternatively,
the Indemnitee at his option may seek an award in arbitration to be conducted by
a single arbitrator pursuant to the rules of the American Arbitration
Association, such award to be made within 60 days following the filing of the
demand for arbitration.
      (b) Notice of any application for indemnification pursuant to this Section
9 shall be given to the Company promptly upon the filing of such application.
The Company shall not oppose the Indemnitee's right to seek any such
adjudication or award in arbitration. Such judicial proceeding or arbitration
shall be made de novo and neither an actual determination by the Board of
Directors under Section 6 of this Agreement that the Indemnitee has not met the
applicable standard of conduct for indemnification set forth in Section 2 or 3
of this Agreement, as the case may be, nor the absence of any determination
thereunder, shall be a defense to such application or create a presumption that
the Indemnitee has not met any applicable standard of conduct.
      (c) If a determination is made or deemed to have been made pursuant to the
terms of Section 6 that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary.
      (d) If the court or arbitrator shall determine that the Indemnitee is
entitled to any indemnification hereunder, the Company shall pay all Expenses
actually and reasonably incurred by the Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate Proceedings).
      SECTION 10. Notification and Defense of Claim. Promptly after receipt by
the Indemnitee of notice of any Proceeding, the Indemnitee shall, if a claim in
respect thereof is to be made against the Company under this Agreement, notify
the Company in writing of the commencement thereof; but the omission so to
notify the Company will not relieve the Company from any liability that it may
have to the Indemnitee. Notwithstanding any other provision of this Agreement,
with respect to any such Proceeding as to which the Indemnitee notifies the
Company:
      (a) The Company shall be entitled to participate therein at its own
expense; and

75



--------------------------------------------------------------------------------



 



      (b) Except as otherwise provided in this Section 10(b), to the extent that
it may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election so to assume the defense thereof, the Company shall not be
liable to the Indemnitee under this Agreement for any Expenses subsequently
incurred by the Indemnitee in connection with the defense thereof other than
costs of investigation or as otherwise provided below. The Indemnitee shall have
the right to employ his own counsel in such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitee in the conduct
of the defense of such action or (iii) the Company shall not in fact have
employed counsel to assume the defense of the action, in each of which cases the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which the Indemnitee
shall have made the conclusion provided for in (ii) above.
      (c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent. The Company shall not settle any Proceeding in any manner
that would impose any penalty or limitation on or disclosure obligation with
respect to the Indemnitee without the Indemnitee’s written consent. Neither the
Company nor the Indemnitee will unreasonably withhold its consent to any
proposed settlement.
      SECTION 11. Other Rights to Indemnification. The indemnification and
advancement of Expenses provided by or granted pursuant to this Agreement shall
not be deemed exclusive of any other rights to which the Indemnitee may now or
in the future be entitled under the Certificate of Incorporation or any By-laws,
agreement, contract, vote of stockholders or Disinterested Directors, or
pursuant to the direction (howsoever embodied) of any court of competent
jurisdiction or otherwise, both as to action in his official capacity and as to
action in another capacity while holding such office.
      SECTION 12. Expenses to Enforce Agreement. In the event that the
Indemnitee is subject to or intervenes in any Proceeding in which the validity
or enforceability of this Agreement is at issue or seeks an adjudication or
award in arbitration to enforce his rights under, or to recover damages for
breach of, this Agreement, the Indemnitee, if such Indemnitee prevails in whole
or in part in such action, shall be entitled to recover from the Company and
shall be indemnified by the Company against any actual Expenses incurred by him.
      SECTION 13. Insurance. To the extent the Company maintains liability
insurance applicable to directors, officers, employees, control persons,
fiduciaries or other agents and affiliates, Indemnitee shall be covered by such
policies in such a manner as to provide to the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors, if such Indemnitee is a director; or of the Company’s officers, if
such Indemnitee is not a director of the Company but is an officer; or of the
Company’s designated executives, if such Indemnitee is a designated executive.

76



--------------------------------------------------------------------------------



 



      SECTION 1. Duration of Agreement. This Agreement shall terminate upon the
later of: (a) ten years after the Indemnitee has ceased to occupy any of the
positions or have any relationships described in Section 1; and (b) the final
termination of all pending or threatened Proceedings to which the Indemnitee may
be subject by reason of the fact that such Indemnitee is or was a director or
officer or designated executive of the Company or is or was a director or
officer or designated executive of the Company serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of anything done or not done by him in any such capacity. The
indemnification provided under this Agreement shall continue as to the
Indemnitee even though such Indemnitee may have ceased to be a director or
officer or designated executive of the Company. This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of the Indemnitee and his heirs, executors and administrators.
      SECTION 14. Merger, Consolidation, or Sale of Assets. In the event that
the Company shall be a constituent corporation in a consolidation or merger,
whether the Company is the resulting or surviving corporation or is absorbed,
the Indemnitee shall stand in the same position under this Agreement with
respect to the resulting or surviving corporation as such Indemnitee would have
with respect to the Company if its separate existence had continued. For
purposes of this Agreement, references to “the Company” shall include, in
addition to the resulting or surviving corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, or designated executives.
      SECTION 15. Severability. If any provision or provisions of this Agreement
shall be held invalid, illegal or unenforceable for any reason whatsoever (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that are not themselves invalid, illegal
or unenforceable) shall be construed so as to give effect to the intent manifest
by the provision held invalid, illegal or unenforceable.
      SECTION 16. Identical Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced as evidence of the existence of this Agreement.
      SECTION 17. Headings; References; Pronouns. The headings of the Sections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to Section numbers are to Sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.
      SECTION 18. Definitions. For purposes of this Agreement:
      (a) “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company is or becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; (ii) during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board and any new director
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
entity, other than a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least eighty percent (80%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation.

77



--------------------------------------------------------------------------------



 



      (b) “Disinterested Director” means a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.
      (c) “Expenses” means any expense, liability or loss, including without
limitation attorneys’ fees, judgments, fines, ERISA excise taxes and penalties,
amounts paid or to be paid in settlement, any interest, assessments, or other
charges imposed thereon, and any federal, state, local, or foreign taxes imposed
as a result of the actual or deemed receipt of any payments under this
Agreement, paid or incurred in connection with investigating, defending, being a
witness in, or participating in (including, without limitation and with respect
to each of the foregoing, on appeal), or preparing for any of the foregoing, any
Proceeding.
      (d) “Fines” includes any excise taxes or penalties assessed on Indemnitee
with respect to any employee benefit plan.
      (e) “Good Faith” means the good faith of the Indemnitee for purposes of
any determination required under Section 6 of this Agreement as to the
Indemnitee’s Good Faith. The Indemnitee shall be deemed to have acted in good
faith and in a manner such Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
action or Proceeding, to have had no reasonable cause to believe his conduct was
unlawful, if his action is based on the records or books of account of the
Company or another enterprise, or on information supplied to him by the officers
of the Company or another enterprise in the course of their duties, or on the
advice of legal counsel for the Company or another enterprise or on information
or records given or reports made to the Company or another enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company or another enterprise. If the
Indemnitee acted in good faith and in a manner such Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, such Indemnitee shall be deemed to have acted in a manner
“not opposed to the best interests of the Company” as referred to in this
Agreement. The term “another enterprise” as used in this definition means any
other corporation or any partnership, joint venture, trust, employee benefit
plan or other enterprise of which the Indemnitee is or was serving at the
request of the Corporation as a director, officer, employee or agent. This
definition shall not be deemed to be exclusive or to limit in any way the
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth in Sections 2 and 3 of this Agreement.
      (f) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or the Indemnitee in any matter material to either such party,
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee' s right to indemnification under this Agreement.

78



--------------------------------------------------------------------------------



 



      (g) “Proceeding” includes any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the right of the Company), and including, but not
limited to, actions, suits or proceedings brought under and/or predicated upon
the Securities Act of 1933, as amended, and/or the Securities Exchange Act of
1934, as amended, and/or their respective state counterparts and/or any rule or
regulation promulgated thereunder, in which Indemnitee may be or may have been
involved as a party or otherwise, by reason of the fact that such Indemnitee is
or was an officer of the Company, or is or was an officer of the Company serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, or by reason of anything done or not done by him in any such
capacity, whether or not such service or action or inaction occurred or is
alleged to have occurred prior to or after the date of this Agreement and
whether or not such Indemnitee is serving in such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.
      SECTION 19. Modification and Waiver Subject to Section 12 hereof, this
Agreement contains the entire agreement of the parties relating to the subject
matter hereof and shall supersede all other agreements and understandings, if
any, between the parties with respect to the matters contemplated herein. This
Agreement may be modified only by an instrument in writing signed by both
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
      SECTION 20. Notices All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given and
received (i) if delivered by hand, on the date so delivered, or (ii) if sent by
overnight courier, on the next business day after being so sent, or (iii) if
sent by facsimile, on the day so sent:

             
 
  (a)   If to the Indemnitee, to:    
 
           
 
  (b)   If to the Company, to:   The Corporate Executive Board
 
          1919 North Lynn
 
          Arlington, VA 22209
 
          Attn: Pamela Auerbach
 
          Corporate Counsel and Corporate Secretary
 
                with a copy to:   Gibson Dunn
 
          Ron Mueller
 
          1050 Connecticut Ave. NW, Suite 900
 
          Washington, D.C. 20036
 
          Attn: Securities Lawyer
 
          Facsimile: (202) 530-9569

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.
      SECTION 21. Governing Law. The parties hereto agree that this Agreement
shall be governed by, construed and enforced in accordance with, the Laws of the
State of Delaware.

79



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

                  THE CORPORATE EXECUTIVE BOARD
COMPANY    
 
           
 
  By:                      
 
           
 
  Title:   Corporate Secretary    
 
           
 
                INDEMNITEE    
 
           
 
                          Name:    

80